DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claims 4-10 be found allowable, claims 14-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “a first component comprising an alloy substrate comprising an alloy substrate coated with a coating” (emphasis added) in lines 2-3, however, given the above bolded section (with the phrase “comprising an alloy substrate” stated twice in comparison to once in the parent application), it is unclear whether the first component of claim 1 is meant to comprise an alloy substrate and an 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites that the coating comprises between 1 and 20 layers, thus including an embodiment with a single layer (i.e. “1”); however, given that claim 7 depends upon claim 6 which requires the coating to comprise a plurality of layers, the recitation of “1” in claim 7 contradicts the plurality requirement of claim 6.  Similarly, claim 17 recites “between 1 and 20 layers” but depends upon claim 16 which requires “a plurality of layers”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Willson (EP2309024A2.)  Willson discloses a coating system and components coated therewith, particularly for providing a thermal barrier coating (TBC) on turbine components such as vanes and blades, wherein the coated component comprises a metallic substrate, particularly a turbine blade or turbine vane, comprising a substrate region (12) of preferably nickel-base or cobalt-base superalloy (Paragraph 0020); a metallic bond coat (16) of preferably nickel-aluminum alloy (Paragraph 0021) that is capable of being oxidized to forming an oxide surface (18) provided on the substrate region (12); a ceramic film (20) produced from a precursor primer coating applied to the oxidized surface (18); and a ceramic coating layer (14) in contact with the ceramic film (20) and produced from a precursor coating; with both the ceramic film (20) and the ceramic coating layer (14) consisting essentially of particles (not shown in Fig. 2) and matrices of, respectively, first and second ceramic materials (Entire document, particularly Abstract; Fig. 1; Paragraphs 0001-0002, 0020-0023, and 0025.)  Willson discloses that the ceramic film (20) is formed by a colloidal, slurry, or sol-gel based process, in which ceramic particles having a median particle size of about 20 to 100nm are dispersed in a precursor of a ceramic material in a content of about 5 to about 40wt% of the primer mixture, preferably about 10 to about 40wt% of the resulting precursor primer layer; and that after heating to convert the precursor to form a matrix of the ceramic material, the ceramic particles remain as dispersed ceramic particles in the 2) and yttria (Y2O3), respectively, (both have a lower density than YSZ) as utilized in the examples with a binder mixture of ethyl cellulose and terpineol (both have a lower density than YSZ), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the about 5 to about 40wt% of the particles in the primer mixture and/or the about 10 to about 40wt% of the precursor primer layer as disclosed by Willson would overlap the claimed volume percent range of instant claim 1 as well as overlap and/or encompass the volume percent range of instant claim 2, thereby rendering the invention as recited in instant claims 1-2 obvious over the teachings of Willson given that a prima facie  
With regards to instant claim 3, Willson discloses that typical materials for TBCs include ceramics and particularly zirconia at least partially stabilized with yttria, “though the use of other or additional stabilizers is also within the scope of the invention” as recited in Paragraph 0022, and given that silica is a known zirconia stabilizer and an obvious species of ceramic material utilized in TBCs and produced by alkoxide precursors in a sol-gel process, the use of silica in the zirconia matrix disclosed by Willson would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 4-5 and 14-15, as noted above, Willson discloses YSZ particles, thereby rendering instant claims 4-5 and 14-15 obvious over Willson.
With regards to instant claims 6-7 and 16-17, although Willson discloses that the primer mixture is deposited to form a single layer having a thickness of about 4 to about 20 micrometers to form the ceramic film (20), Willson also discloses that the ceramic coating (14) is preferably formed from a plurality of precursor coating layers with each having a thickness of about 6 to about 12 micrometers, with intermediate thermal treatments as needed (Paragraphs 0031 and 0034.)  Willson specifically discloses examples comprising 3 sets of 5 layers each at about 8-12 micrometers per layer to form a total coating ranging in thickness from 125 to 164 micrometers (Tables II-III); and given that the plurality of layers forming the ceramic coating (14) also comprise the same matrix material as the ceramic film (20) and a plurality of particles, particularly YSZ nanoparticles, dispersed therein as broadly recited in instant claim 6 (e.g. with no requirement regarding on the content of nanoparticles as in “a layer” of instant claim 1) and/or included in amount of about 10 to about 40wt% of the coating mixture which would also read upon the claimed volume content of instant claim 1 (if such limitation is also meant to apply 
With regards to instant claims 8 and 18, Willson discloses that the ceramic film (20) has a thickness of up to about 20 micrometers, particularly about 4 to about 20 micrometers (Paragraph 0031; Claims 7-8) reading upon the claimed thickness as recited in instant claims 8 and 18, when the ceramic film (20) alone is equated to the claimed “coating” as discussed above; and/or given that the bond coat (16) has a thickness of up to 20 micrometers, for example, about 4 to 12 micrometers (Paragraph 0021), and the oxidized surface or oxide scale (18) has a thickness of about 100 to about 500nm (Paragraph 0020), the combined thickness of (18/20) as well as (16/18/20) if equated to the claimed “coating” that “comprises a layer” as in instant claim 1, as discussed above, would also read upon the claimed “coating defines a thickness of between about 0.1 micrometers and about 25 micrometers”; thereby rendering instant claims 8 and 18 obvious over the teachings of Willson.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skoog (USPN 6,827,969.)  Skoog discloses a “chemical composition and method for repairing a thermal barrier coating [TBC] on a component designed for use in a hostile thermal environment, such as turbine, combustor and augmentor components of a gas turbine engine”, wherein after cleaning the surface of a component with a damaged TBC, and optionally redressing and/or recoating with a metallic bond coat, the damaged or spalled region 20 is sprayed with a ceramic 2O3), titania (titanium dioxide, TiO2) and silica (silicone dioxide, SiO2), and is provided in a particle size of between about 5 to about 30 nanometers, and more preferably between about 10 and about 25 nanometers” reading upon the claimed alumina nanoparticles (Col. 7, lines 11-31.)  Skoog discloses that the addition of the “nano-sized fumed ceramic material represents a significant performance improvement in terms of coating smoothness and density”, wherein it “is believed that the nano-sized particles of the fumed material fills voids between the refractory materials in the matrix formed by the applied 2O3 of greater than or equal to 99.6% and average size of 13nm” (Col. 7, lines 26-45.)
Skoog discloses that the “binder is a ceramic precursor material, preferably a silicone or a phosphate-based composition, though it is foreseeable that other ceramic precursor binders could be used, including colloidal or sol gel chemistries that thermally decompose to form refractory oxides, and possibly calcium aluminate cements”, with the preferred binder being a silicone binder that decomposes under thermal treatment during operation to produce a silica matrix in which the different particle sizes of refractory materials and fumed material are dispersed (Entire document, particularly Col. 7, lines 18-25; Col. 8, line 5-Col. 9, line 47.)  Skoog discloses that in one preferred embodiment, the chemical composition contains a mixture of about 0.5 to about 45wt% of alpha alumina powder made of ultra-pure alumina of about 99.99% and particle size less than 1 micron; about 5 to about 75wt% of calcined alumina having a purity of about 99.8% and particle size in range of 45-75microns; about 5 to about 45wt% of a binder, such as a silicone; about 1 to about 10wt% of fumed ceramic material selected from alumina, titania, and silica, reading upon the claimed oxide nanoparticles comprising alumina; and about 5 to 70wt% of solvent; more particularly about 15-25wt% of the ultra-pure alumina; about 12 to about 22wt% of the calcined alumina; about 22 to about 33wt% of the silicone binder; about 1 to about 9wt% of the fumed alumina (nanoparticles); and about 23 to 33wt% of solvent, such that upon drying and initial curing, the silicone forms a silicone-alumina matrix and is then converted to a silica matrix in which the three different particle sizes of refractory materials or alumina particles are dispersed, wherein the Examiner notes that the silica and two larger sizes alumina refractory material reading upon the claimed “oxide matrix comprises at least one of silica [or] alumina”; 
Skoog discloses that “the coating composition demonstrates adhesion to a wide variety of substrates, including but not limited to bare metal, grit blasted metal and coated metal, coated metals and coated ceramics of all types, TBCs, and many high temperature composites” (Col. 4, lines 8-13; and further discloses that the invention is particularly applicable to components of gas turbine engines including high and low pressure turbine nozzles and blades, shrouds, combustor liners and augmentor hardware of gas turbine engines for use in aircraft and industrial applications, which typically are formed from nickel and cobalt-based superalloys with ceramic TBCs, and that the repair coating is generally applicable to any component in which a thermal barrier coating is used to thermally insulate a component from its environment (Cols. 1-2; Col. 5, lines 55-67); and given that such turbine engine components may contact at least a portion of another of the turbine engine components comprising an alloy substrate and a ceramic TBC, Skoog provides a clear teaching and/or suggestion of a first component comprising an alloy substrate coated with a layer of the repair coating composition reading upon the claimed coating prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 3 and 13, as discussed in detail above, Skoog discloses silica as a matrix material produced from silicone as a binder precursor and also discloses that the larger size refractory materials may include zirconia, and given that the Examiner has equated the silica matrix and larger size refractory materials to the claimed “matrix material”, the invention as recited in instant claims 3 and 13 would have been obvious over Skoog given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 4-5 and 14-15, Skoog generally discloses that the “fumed material is a nano-sized material having ceramic characteristics, such as alumina (Al2O3), titania (titanium dioxide, TiO2) and silica (silicone dioxide, SiO2), and is provided in a particle size of between about 5 to about 30 nanometers” (emphasis added), and although Skoog does not specifically disclose zirconia or yttria-stabilized zirconia as the nano-sized fumed material having ceramic characteristics as recited in instant claims 4-5 and 14-15, Skoog does not specifically limit the nano-sized fumed ceramic material to just alumina, titania and silica, such that one having ordinary skill in the art before the effective filing date of the instant invention  prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 6-7 and 16-17, Skoog discloses that the coating composition is preferably applied by spraying and given that Skoog broadly discloses resuming operation of the turbine engine within 8 hours of “the final spraying step” to cure the applied coating to produce a ceramic (Col. 4, lines , and that it is conventional in the art to utilize a plurality of spray passes to build up the coating to provide the desired overall thickness wherein each pass may be considered a “layer”, the teachings of Skoog render the claimed invention as recited in instant claims 6-7 and 16-17 obvious to one having ordinary skill in the art.
With regards to instant claims 8 and 18, Skoog discloses that the composition is particularly applicable for repair of TBC coatings having spallation damage with a spall damage depth of between about 1 to about 7 mils (Col. 3, lines 16-21), thereby suggesting a repair coating thickness of about 25 microns as in instant claims 8 and 18 and hence rendering the claimed invention as recited in instant claims 8 and 18 obvious over the teachings of Skoog.
With regards to instant claims 9-10 and 19-20, as discussed above, Skoog specifically discloses that the coating is particularly applicable for use on gas turbine engine components prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; thereby rendering instant claims 9-10 and 19-20 obvious over Skoog.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,280,770 in view of Lee (US2014/0072816) or Cordier (US2012/0027605) or Das (US2014/0037970.)  The patented claims recite a gas turbine engine disk comprising a substrate defining at least one fir tree recess and a coating on surfaces of the at least one fir tree recess wherein the coating is the same as the instantly claimed coating which comprises a layer comprising an oxide matrix and a plurality of oxide nanoparticles with the material of the oxide matrix and oxide nanoparticles as well as the nanoparticle size and content being the same as in instant claims 1-5 and 11-15, with a plurality  in view of Das or Cordier or Lee, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hazel (US2009/0239061) discloses a coating system for coating a surface of a gas .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 2, 2021